SCHWAB, C. J.,
specially concurring.
I concur in the result. I do not concur in some of *293the language in the majority opinion, nor the reasoning by which the result is reached.
I think the first issue should be whether the specific provisions of ORS ch 241 governing judicial review of civil service commission decisions were intended to displace more general statutes, for example, those in ORS ch 34 creating writ of review jurisdiction. Under the rule that specific statutes prevail over general ones, ORS 174.020, .it would appear that this question should be answered in the affirmative.
The next issue is the proper interpretation to be given the judicial review rules stated in ORS ch 241. Reading ORS 241.455 and 241.460 together with the balance of ORS ch 241, I believe the only reasonable interpretation is:
(1) A unanimous order of a county civil service commission is not subject to judicial review; this applies to orders of reinstatement just as much as it applies to orders of removal; this is a prohibition against appeals by any party to the commission proceedings; and
(2) A nonunanimous order is subject to judicial review; this applies to orders of reinstatement just as much as it applies to orders of removal; this is an authorization for appeals by any party to the commission proceedings. Any other interpretation, such as that orders of removal are appealable but orders of reinstatement are not, or that the employe can appeal but the employer cannot, ascribes an irrational intent to the legislature.
But the judicial review statutes have to also be interpreted to apply only to orders made in situations over which the local civil service commission had jurisdiction. There is no possibility of finality if there was no jurisdiction. District Court v. Multnomah County, 21 Or App 161, 534 P2d 207 (1975).
*294In this case, the employer’s claim that the civil service commission lacked jurisdiction to investigate the validity of a resignation has to be considered. I would reject that claim for two reasons. First, labels should not be controlling; a coerced resignation is in fact, if not in form, a dismissal, Voss v. City of Roseburg, 22 Or App 445, 539 P2d 1105 (1975); and the commission has clear jurisdiction to investigate dismissals. Second, the Marion County Civil Service Commission’s rules, adopted pursuant to a grant of authority in the Marion County ordinances, authorizes investigation of resignations.
Given that the commission had jurisdiction, whether the courts have jurisdiction to review the commission depends, under my interpretation of the statutes, upon the factual question of whether the commission’s order was unanimous or not. I do not agree with the majority’s statement that we must accept any statement of fact contained in an appellant’s brief that is not contradicted in the respondent’s brief. Instead, I would hold only that it was the employer’s burden to show the commission’s order was not unanimous, this being necessary to invoke circuit court jurisdiction, and the employer did not do so.
Finally, I read the majority opinion as implying that a county may, by ordinance, provide for judicial review in state courts contrary to that provided by state statute. This is incorrect. Boyle v. City of Bend, 234 Or 91, 380 P2d 625 (1963); Lines v. City of Milwaukie, 15 Or App 280, 515 P2d 938 (1973), Sup Ct review denied (1974).